OFFICE   OF THE ATTORNEY GENERAL       OF TEXAS
                         AUSTIN




                            See V-206 for c
                                                       in fact   Situstion.




                                 -0oamlttasto
                                 has. of the Iranoh
                                 l b ea n ia r o ta ee t& HA
                              noe of the Oon~aarrlonal
                               Centennial uill be arall-
                             am prtoe OS the Embaoey.
                       the Clmiraan of the Appropriation6
                      le, haa reqtmmtsd oar cub-oofmitteo
                     t w2-n~eribent30taut this mney 00ula
                              08 ~011 be what proosdvre
                  my for the relmm      of the sonej to
ttn    Daughtore of the IiepuBlla.
         "Two yanro ago  loao agency tried to aec-we thl8
~00~ en4 ir x      remxnber oorrrctly 90 war0 iaforatedat
thrrtti;jotnnt while thir mney ue~ aUooate,b to the
btsrteof Texas it 00uM sot be rrlea~d lx o epbyt
Congreaofonal ectfotz.
                                                                              537




                 -1   know your    office   Ia buey and I     hota   to
       htivato roquoot thla i&v&r, however, wa heva to
       report brick to the oomittea 88 loon 08 poasibla.
       I will apprlrelatathis )nfoS::tlon at the earllest
       poaalbla oonvanienca.


           seotlon 6 of House Bill 190.ll, Chaptar 194 OX tba
kagnlar %aalon of the 44th kgialatura (19SS) pooridaat

              -illlx p a ndituranda a
                                    OODt~YOtEruthorieea
       by tha Co~asl~n of Control ahall ba aada, let,
       lupaniacrdand expandad by the Boar4 or Control,
       aooording to all loge1 roqulrarsota now prorldad
       JB to the arpenditura of fun48 and tho lattlry of
       oontraota by mid Board of Control."

            Tha Comslaaioaot Control uaa ~JIagaenoy oraated and
aat up by the Loglaloturo unaer tho proviaioriao? action i5 ci
Cheptor 194, nota of tka Ragular soaalon of tha 44th L*~ialature;
it.8ptmpoaa  having bean ra.fiu0a  it haa p08aul out or exiatanob,
PaQ   t&ma      la etthi8 time no a@enoy with authority to authorlza
axpaaditurea and oontreota             @alnat   th*    Cantonnial    ion&*.

             Th4 @4,000 mentionad in your latter la part et a
Federal Appropriation and oould hare baon oaed for tha purohaa
OS t&  Ronoh Baboaay it it had bean 80 alloortad   br the CULtan-
nial t2Gsnri881On or by tha hMi8816~  Of Control durlw  the ELi8t-
anew of tJ&aaa bodiaa, but not havl~~ baon 80 elloo8ted, lt la our
opinion that aana OaMOt ba a0 arpendad at thi8 tim until rO-
laaaed br Con~eaa.

           aaotlon 9 of Menata Joint iiaaolution131 raeda, in
part, 88 follora:

                 “Be0. 9 . Tha aus OS ~s,OOO.OOO ia hereby
       authorloo to be rpproprlotrd.             out    oi   aa$ money
       in tho     Treasury   not     epproprlaWd, end
                                    otMrrri80
       ahalA rarkainavailable iof tha purpoaoa of thla
       joirrtroaolutlon and any unaxpondad balances ahsll
       ba aovered baok into t&a ~raaaury of the finltad
       dtrto8. * * **
                                                                         538




            Tha money could aot b8 ra~eaaed to the Daqhtara
of tho Rapubllo. All bet Of th# Lai$.ilhItW   att@mfiiWJ   t0 80
that  would be In riolrrtioaOS atlala 3, Aotion 81 oi the
fjonstltutionwhich provider that  Vh8 4Sialpttura ohm11 &to
@ power to anke any grant or authoriaa the *king of any grant
of publie money to any indfvldual, a8aoo1et1on ot indlridaair,
~iofpal or other oorporatlon8 What8oaT8r     * * *.* If Cangreaa
should nleo88 the money tor the pnrpoao ot purohaain8      the Trenoh
*nbra8~ the tit&   wool6 hure to ba t&ran in th8 ma      of the
Btato   olc Toxaa,   but    the aupervIalon   mad oontrol o? the   Xnbaaa~
~pU~ielo@ted          by the La6lalatm        to tba Daa#Sara    oi the
          .

            Bowaver:, th LWiElatUW   may aov lg p r o p r iathio
                                                             to
ipad for the purpoaa or purohaain6 tbn hOa8h mbaur,        oon-
ttitlonod apon tta raleaar by Congxvu for rib pwpoao.
                           ,“-I                   four8   T-J   tnrll